Citation Nr: 1736143	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chronic mechanical lower back pain.

2.  Entitlement to service connection for a left shoulder condition, to include as secondary to service-connected mechanical lower back pain.

3.  Entitlement to service connection for bilateral hip disability (claimed as a bilateral leg disability) as secondary to service-connected mechanical lower back pain.

4.  Entitlement to an initial rating for left ankle fracture disability in excess of 10 percent.

5.  Entitlement to an effective date earlier than August 27, 2010 for award of service connection for a left ankle fracture disability.

6.  Entitlement to an initial rating for right ankle fracture disability in excess of 10 percent.

7.  Entitlement to an effective date earlier than July 1, 2014 for award of service connection for a disability of the right ankle, resolved, residual of ankle injury (previously right ankle pain).

8.  Entitlement to an initial rating for radiculopathy, right lower extremity in excess of 10 percent.

9.  Entitlement to an effective date earlier than July 1, 2014 for award of service connection for a radiculopathy, right lower extremity.

10.  Entitlement to an initial rating for radiculopathy, left lower extremity in excess of 10 percent.

11.  Entitlement to an effective date earlier than July 1, 2014 for award of service connection for a radiculopathy, left lower extremity.

12.  Entitlement to an initial rating for left knee strain possible internal derangement in excess of 10 percent.

13.  Entitlement to an effective date earlier than August 27, 2010 for award of service connection for left knee strain possible internal derangement.

14.  Entitlement to an effective date earlier than January 5, 2015 for award of service connection for right shoulder trapezius strain (claimed as bilateral shoulder condition).

15.  Entitlement to an effective date earlier than June 17, 2016 for award of service connection for award of service connection for left upper extremity radiculopathy (claimed as bilateral arm condition).

16.  Entitlement to an effective date earlier than June 17, 2016 for award of service connection for right upper extremity radiculopathy (claimed as bilateral arm condition).

17.  Entitlement to an effective date earlier than April 14, 2014 for award of service connection for cervical strain with degenerative joint disease (claimed as neck condition).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011, December 2014, and July 2016rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The issues numbered 1 through 3 on the title page of this decision are on appeal from the February 2011 decision.  

The issues of an increased rating for chronic mechanical lower back pain and those numbered 4 through 17 on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.



FINDINGS OF FACT


1.  The Veteran's bilateral hip disability did not have onset in service and is not otherwise related to active duty; and is not caused or aggravated by service-connected chronic mechanical lower back pain disability; and did not manifest within the first post service year.   

2.  The Veteran has not had a left shoulder disability during the course of his claim and appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip disability have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.309(a),(e), 3.310 (2016).

2.  The criteria for service connection for a left shoulder disability have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  As discussed below, the Veteran does not have an applicable chronic disease that manifest within the one year presumptive period.  

Further, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The service treatment records do not reflect the presence of a left shoulder or bilateral hip problems.  The Veteran's April 1989 separation exam report notes the examiner gave a normal clinical evaluation of the upper and lower extremities on separation examination.  Additionally, on the Report of Medical History, the Veteran denied having or having had painful joints, or bone, joint, or other deformity.  This is evidence against his claim because it tends to show that he did not have left shoulder or bilateral hip problems or symptoms of such during service.  


A.  Bilateral Hip

In August 2010, VA received informal claims from the Veteran for disability compensation.  This included "a claim for disability compensation benefits for bilateral leg condition as a direct service-connected disability or as a secondary condition to my service connected back condition."  The Veteran explained as follows:  

When the pain gets really bad in my back, it radiates into my legs.  I have a lot of tingling and numbness in my legs.  When I stand or sit for long periods of time, my legs start to tingle.  When this happens, I have to get up and walk around to get the blood to start flowing again.  

At that time service connection had already been established for a low back disability described as mechanical lower back pain (without radiculopathy or herniated disc syndrome).

In May 2014, the Board denied the claim of service connection for a bilateral leg condition, as well as numerous other claims, and remanded a claim of entitlement to a higher rating for the low back disability for an examination of the Veteran's back.  

The Veteran appealed the May 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a joint motion for partial remand filed by the Veteran and the Secretary of Veterans' Affairs (the Parties).  The Parties agreed that in denying numerous claims, including the claim of entitlement to a bilateral leg condition, the Board had relied on an inadequate January 2012 VA opinion that determined that the Veteran's low back disability did not cause or aggravate a neck or upper extremity symptom and that he did not have lower extremity radiculopathy due to the low back disability.  The Parties agreed that the January 2012 examination was inadequate because the report was blank other than the opinion.  

Meanwhile, in a December 2014 rating decision, the AOJ granted service connection for left and right lower extremity radiculopathy.   

In January 2016, the Board remanded the bilateral leg claim, as well as others, for a new examination.  In pertinent part, the Board directed that the examiner must identify all leg disabilities and provide opinion as to direct service connection and secondary causation or aggravation by the low back disability.  Following that remand, VA afforded the Veteran additional examinations.  

Bilateral hip strain was diagnosed in a subsequent examination and the bilateral leg disability claim has, at this point, turned into a bilateral hip disability issue, because a bilateral hip disability was the only condition diagnosed.  As explained below, there are numerous opinions following that initial post-remand examination in 2016.  What is clear is that despite the use of the word "direct " in the initial claim, this claim was for service connection on a secondary theory of entitlement.  Therefore, although it could be argued that the June 2016 examination (described in detail further on in this decision) left unresolved a question of direct service connection for a bilateral hip disability, the claim was never actually based on a direct service connection theory of entitlement.  It is also clear from that June 2016 opinion that there was no basis for a finding of direct service connection.  Hence, any further development based on such seemingly unresolved question would amount to going down a path that became a path wholly on its own and through a remand request that should not have been made - i.e. the request for an opinion of direct service connection for a bilateral leg disability.  What is also clear is that what the Veteran was claiming was service connection for neurological symptoms related to his back disability, not "hip strain" something not diagnosed until years after he filed the claim.  That claim of entitlement to benefits for neurological symptoms was granted when the AOJ granted service connection for right and left lower extremity radiculopathy.  

The Board now turns to a more detailed discussion regarding the bilateral hip issue.  

The Veteran has been diagnosed with bilateral hip strain satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether bilateral hip strain is related to his low back disability.  In this case, the preponderance of evidence is against a finding that the bilateral hip disability is so related.  

Pertinent evidence of record includes private treatment records, records from the SSA, VA treatment records and VA examinations with medical opinions.  Specifically, a January 2005 private x-ray of the right hip from Greenville Hospital identified no abnormality.  A March 2005 private treatment record shows the Veteran presented with complaints of back and hip pain.  The Veteran reported a back injury related to a car accident 15 years prior and symptoms of bilateral leg numbness.  There was no diagnosis related to the hip.

A June 2016 Hip and Lower Leg Disability Benefits Questionnaire (DBQ) indicates the examiner diagnosed bilateral hip strain and opined that the condition "is at least as likely as not related to military service based on evidence such as in STR, indicating complaints and treatment of the above conditions."  

Thereafter, the AOJ sought an addendum opinion based on the determination that the evidence cited in the Veteran's service treatment record by the June 2016 VA examiner was not located.  In a subsequent July 2016 VA addendum medical opinion the practitioner was asked to review the Veteran's service treatment records and provide an opinion as to whether or not the Veteran's bilateral hip strain is at least as likely as not (50 percent or greater probability) proximately due to or the result of mechanical low back pain.  In addition, if bilateral hip strain is not secondary, was the Veteran's bilateral hip strain at least as likely as not aggravated beyond its natural progression by mechanical low back pain.  Apparently, the AOJ determined that since the only basis for a finding of service connection was treatment and complaints during service, and that there actually was no such treatment or complaints, the opinion was essentially negative.

The practitioner concluded he was unable to provide an opinion on aggravation and recommended that the Veteran undergo VA examination.  Based on claims file review and review of the VA examinations, the examiner concluded that he was unable to determine whether the bilateral hips were specifically due to the service-connected back disability.  The examiner's rationale was the VA examinations provide vague comments and rationales, and also relate the condition to military service.  The practitioner therefore concluded that due to these generalized findings he was unable to provide an opinion as to whether the bilateral hip condition is caused or aggravated by the lower back, and recommended additional examination by an orthopedic provider.  He also noted that many times, with so many musculoskeletal complaints being presented, it is difficult to separate which caused what.  Noting that the Veteran's range of motion findings are not that reduced, and no x-ray testing of the pelvis/hips was ever performed further complicating these issues.  

Thereafter, another medical opinion was sought to determine whether the Veteran's bilateral hip condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of service-connected mechanical low back pain.  

The October 2016 addendum medical opinion indicates that the examiner was asked to address two claims - one for a bilateral shoulder condition and one for a bilateral hip condition.  She was asked to review the records and, referring to STRs, if any evidence was missed, to identify the evidence used in the STRs for a direct service connection opinion.  The practitioner indicated that she reviewed the claims file to include the service treatment records, which indicates on the April 1989 separation examination report the Veteran had no objective evidence of musculoskeletal conditions.  Addressing cervical spine and right shoulder claims, her conclusion that the conditions were not due to service was that there was no objective evidence of the conditions while on active duty.  

With regard to the hip issue, she was asked to address secondary service connection.  The examiner determined that based on the evidence of record there is no objective evidence of chronic hip or thigh condition that would be related to mechanical back condition and concluded that it is less likely than not that bilateral hip condition is secondary to mechanical back condition.    

In light of the forgoing, the Board finds that entitlement to service connection for bilateral hip disability is not warranted.  The preponderance of evidence is against a finding that the nexus element has been met, to include consideration of secondary service connection related to service-connected low back disability.  As discussed above, there was no evidence of a diagnosis or symptoms indicated to be related to bilateral hip strain during service, and the record does not show a competent diagnosis of bilateral hip strain until June 2016 on VA examination, more than 20 years following separation from military service.  Even the Veteran was apparently unaware of any hip disability, given how he described his claim when he filed it.

First, the Board finds the addendum opinion of the October 2016 practitioner highly probative evidence against the claim because it includes a logical rationale supporting her conclusion.  

To the extent that the Veteran believes his bilateral hip condition is related to his low back disability, the Board finds any lay opinion to this effect to not be competent evidence.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether this opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether current bilateral hip strain is related to chronic mechanical lower back pain, is not a simple question subject to non-expert opinion evidence.  Whether one medical condition causes or worsens another is not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that his bilateral hip condition is caused by or worsened by another medical condition, his opinion is not competent evidence.  

Additionally, when addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As explained above, as to the bilateral hip disability, the only theory that is reasonably raised by the Veteran's contentions or the evidence of record is that the condition is secondary to the service-connected back disability.  Thus, reading the June 2016 VA examination report and the October 2016 VA practitioner's opinion as a whole and in the context of the evidence of record, the underlying rationale that the Veteran's current bilateral hip disability, diagnosed many years after service discharge, is less likely than not related to service-connected back disability is probative.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Significantly, there is no probative contrary medical opinion in the evidence of record.

In this regard, concerning entitlement to direct service connection, as discussed above, the first post-service evidence of diagnosis of bilateral hip strain is the June 2016 VA examination report.  Further, the service treatment records, to include his April 1989 separation report of medical history and examination, are devoid of reference to complaint of, symptoms, treatment, or diagnoses of hip problems, and the lower extremities were normal on the April 1989 separation examination.  For these reasons, the Board finds that the issue of entitlement to service connection for bilateral hip condition is not reasonably raised by the evidence of record and need not be further addressed.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral hip disability (claimed as bilateral leg disability) on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Left Shoulder

The Veteran seeks service connection for a left shoulder disability, to include as secondary to service-connected back disability.  For the reasons discussed below, the Board finds that service connection is not warranted for a left shoulder disability. 

Pertinent evidence of record includes private and VA treatment records to include a VA examination report.  The claims file also includes records obtained from the SSA.  Private and VA treatment records do not show diagnosis of a left shoulder condition.

In June 2016 the Veteran was afforded a VA examination to determine the etiology of any left shoulder disability.  The Shoulder and Arm DBQ reflects the Veteran was diagnosed with a condition related solely to the right shoulder and the examination report indicates a normal left shoulder.

The Board acknowledges the Veteran's contentions that he has left shoulder pain related to his service-connected back disability.  The Veteran is competent to report symptoms observable through his personal senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the complexity of the question and whether this opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether his reports of left shoulder pain are related to chronic mechanical lower back pain, is not a simple question subject to non-expert opinion evidence.  Whether one medical condition causes or worsens another is not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that he has a left shoulder condition that is caused by or worsened by another medical condition; his opinion is not competent evidence.  Id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this regard, the Board finds the June 2016 VA examiner's findings and medical opinion is entitled to significant probative weight because the physician examined the Veteran and provided a conclusion based on an accurate characterization of the evidence of record, including the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there is no contrary medical opinion in the evidence of record.

In light of the foregoing, the preponderance of the evidence is against a finding that the Veteran has a left shoulder disability related to his service-connected back disability.  As a current disability is required to establish entitlement to service connection for a particular disability, entitlement to service connection for a left shoulder disability is not warranted.  Moreover, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left shoulder condition, to include as secondary to service-connected mechanical lower back pain is denied.

Entitlement to service connection for bilateral hip disability (claimed as bilateral leg), to include as secondary to service-connected mechanical lower back pain is denied.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

With respect to the issue of increased rating for chronic mechanical low back pain, pursuant the Board's January 2016 Remand directives, the Veteran was afforded examination to determine the severity of his back disability.

Following the June 2016 VA examination of the spine, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  As the examination report do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide these claims.

Finally, the record reflects that the Veteran filed a notice of disagreement (NOD) with claims adjudicated by the RO subsequent to the rating decision currently on appeal.  Specifically, the issues numbered 4 through 17 on the title page of this Remand, in rating decisions dated in December 2014 and July 2016.  The Veteran filed an NOD with respect to these issues in February 2015, July 2016, and September 2016.  To date, the RO has not responded to the Veteran's NOD's nor issued a Statement of the Case as to these issues; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case addressing the issues numbered 4 through 17 on the title page of this Remand.  The Veteran must be advised of the time limit for filing a substantive appeal.  Only return the issues to the Board to which the Veteran timely perfects his appeal.  

2.  Ensure the Veteran is scheduled for a VA examination as to the severity of his low back disability.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate lumbosacral degenerative joint disease should be reported in detail.

The examiner must provide a complete assessment of the severity of the Veteran's lumbosacral degenerative joint disease.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  

With respect to the degenerative joint disease of the spine, the examination must comply with 38 C.F.R. 
§ 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  That is, the examiner should report the ranges of motion for the spine.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, pursuant to 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

The examiner must address whether the Veteran has neurological abnormalities associated with his spine disability, to include radiculopathy, and, if so, the severity of such abnormalities.  

3.  Thereafter, readjudicate the issue of entitlement to a higher rating for chronic mechanical lower back pain that is the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


